DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, and 19-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  “configured to mechanically engage a wheel interface part, the wheel servicing sub-system interface part wherein the mechanical engagement” (1:3-4) is not clearly set forth.  The additional recitation of the wheel servicing sub-system interface part is confusing.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, and 19-20 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Duran et al. (US 2009/0035107).
Duran et al. disclose a robot tool comprising a chassis 10 and at least one wheel mounting servicing sub-system 24 supported on the chassis 10, the wheel servicing sub-system 24 having an operational axis (defined by pivot 24b) and a sub-system interface part 24c configured to mechanically engage a wheel interface part 20, wherein the mechanical engagement enables operation of the wheel servicing sub-system 24 to service the wheel, and a control system (microprocessor) on the robot tool to control operation of the wheel servicing sub-system to effect said wheel servicing to grip an outer surface tread of a wheel; see figure 2, abstract, para. 34-35.
The wheel mounting sub-system has at least three grippers 32 mounted relative to base member 24a to enable a translational movement thereof (along channel 25) relative to the operational axis (towards and away directions); see figure 11; para. 30.  Similar to applicant’s invention grippers are considered located on a circle centered on the operational axis (center hub/pivot 24b).
Regarding claim 20, each of the grippers 32 is mounted for translational movement in a direction parallel to the operational axis by relative positioning of body 16 on guide 12.  Note that this consideration is similar to applicant’s invention wherein the translational movement of each gripper is provided by a common mounting;  see para. 29, 34 etc. and additionally in directions provided by pneumatic cylinder 30 (fig. 10).
		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Duran et al. (US 2009/0035107).
Regarding the recited group of sensors and movement, Duran et al. discuss group of sensors 38 associated with at least one gripper 32 for sensing during translational movement along x and y axes processed by microprocessor; see para. 37-39.  Note that the control of the gripper movements are described taking place by iterations.  It is unclear if these iterations are accomplished “during the translational movement” or accomplished after a delay ie. iterative control positioning of the system components.  However continuous sensing or monitoring during movement to effect control of a robotic sub-system element is considered an obvious design choice to one of ordinary skill in the art as a mere matter of expedience. It would have been obvious to one of ordinary skill in the art to sense during translational movement of the grippers of Duran, both in parallel and orthogonal directions, to expedite proper positioning and location of the grippers. 
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Duran et al. (US 2009/0035107) in view of Soto (US 2014/0050554).
Duran et al. do not provide a roller gripper element as claimed, however Soto teaches a wheel handling device comprising an automated wheel support system comprising roller grippers 23, 42 for facilitating rotation of wheel 12; see fig. 1.  Soto discusses automating rotation (by at least one driven roller); see para. 45.  It would have been obvious to one of ordinary skill in the art at the time of the invention to include providing roller grippers and/or at least one driven roller as taught by Soto in the invention to Duran et al. for facilitating wheel positioning for mounting as required.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Duran et al. (US 2009/0035107) in view of Soto (US 2014/0050554) and further view of Kerwin (US 2017/0144480).
The modified invention to Duran et al. as provided above while providing for wheel rotation does not include a camera, however Kerwin teaches mounting a optical sensor/camera 31 with a gripping arrangement (considered co-mounted) comprising at least one gripper 26 for inspecting a wheel rim; see fig. 2; para. 27+.  Note that Kerwin teaches optical sensor 31 preferred as a LED sensor however notices that other sensors are contemplated; see para. 26.  A visible light camera is additionally considered well known in the art as a type of sensor suited for optically sensing elements. It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a co-mounted camera as claimed in the modified invention to Duran et al. for inspecting a wheel rim for positioning as desired.  
Allowable Subject Matter
Claim 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 5/11/21 have been fully considered but they are not persuasive.  Duran et al. has been interpreted as above due to the consideration of the amendment with respect to a mechanical or control interface.  Duran et al. is considered to provide a mechanical interface part as claimed as discussed above.  Note also that the translational movement of each gripper is viewed as accomplished in the same manner as provided by applicant toward and away in an orthogonal direction to the operational axis and commonly with respect to a parallel direction.  Applicant’s invention is understood to provide translational movement parallel to the operational axis and that each individual gripper mounting does not enable movement in this direction, but rather is accomplished commonly as disclosed.   Regarding the combination with Soto, note that tire rotation can be performed with rollers as disclosed by Soto with a reasonable expected result in the same manner.  The fact that Duran et al. provide an alternate manner of providing the rotation is not convincing that one of ordinary skill in the art would not be able to look to another configuration for performing the operation.  Note that a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.  While evaluating obviousness, one must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions; see KSR Int. v. Teleflex 550 US__(2007).  
To determine whether there was an apparent reason to combine the known elements in the way a patent claims, it will often be necessary to look to interrelated teachings of multiple patents; to the effects of demands known to the design community or present in the marketplace; and to the background knowledge possessed by a person having ordinary skill in the art; ibid.  
The analysis need not seek out precise teachings directed to the challenged claimed specific subject matter, for a court can consider the inferences and creative steps a person of ordinary skill in the art would employ.  Under the correct analysis, any need or problem known in the field and addressed by the patent can provide a reason for combining the elements in the manner claimed; ibid.  Note also that “A person of ordinary skill is also a person of ordinary creativity, not an automaton”); Ball Aerosol & Specialty Container, Inc. v. Limited Brands, Inc., 555 F.3d 984, 993 (Fed. Cir. 2009).
	Regarding Kerwin, optical sensor 31 while discussed as preferably configured as an LED sensor scans the area for locating the tire valve stem.  An LED optic sensor in this capacity is broadly considered a camera utilizing light (emitting and receiving) for this function. Kerwin additionally discusses utilizing other sensors.  A visible light camera as argued is considered a well known optic sensor.  One of ordinary skill in the art could easily employ any camera in the modified invention of Duran et al. for sensing as claimed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D.Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R HARMON/Primary Examiner, Art Unit 3649